              Case 3:20-cv-06242-RSM Document 24 Filed 04/27/21 Page 1 of 2




 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8    AARON LEE METZ,

 9                              Plaintiff,                 CASE NO. 3:20-cv-06242-RSM-BAT

10           v.                                            ORDER DENYING MOTION FOR
                                                           DIRECT COURT ACTION ON
11    C. SABO,                                             CPAP WATER

12                              Defendant.

13

14          Having reviewed the Report and Recommendation of the Honorable Brian A. Tsuchida,

15   United States Magistrate Judge, any objections or responses to that, and the remaining record,

16   the Court finds and ORDERS:

17          (1)     The Court ADOPTS the Report and Recommendation.

18          (2)     Plaintiff's motion (Dkt. 15) for direct action on CPAP water order is DENIED.

19          (3)     The Clerk is directed to send copies of this Order to the parties and to Judge

20                  Tsuchida.

21   //

22   //

23   //



     ORDER DENYING MOTION FOR DIRECT
     COURT ACTION ON CPAP WATER - 1
           Case 3:20-cv-06242-RSM Document 24 Filed 04/27/21 Page 2 of 2




 1        Dated this 27th day of April, 2021.

 2

 3

 4                                              A
                                                RICARDO S. MARTINEZ
 5                                              CHIEF UNITED STATES DISTRICT JUDGE

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



     ORDER DENYING MOTION FOR DIRECT
     COURT ACTION ON CPAP WATER - 2
